DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 07/25/2022 have been entered. Claims 1-9 are pending where claims 10-15 are cancelled from consideration. Applicant’s amendments are sufficient to overcome a portion of the 112(a) and 112(b) rejections set forth in the Non-Final Office Action dated 05/26/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure for performing the various claimed functions of the listed components of the “energy saving pressure regulator” in claim 1, the “energy-saving control loop” in claim 1, the “pressure regulator/distributor” in claim 1, and the “vacuum micro-regulator” in claim 9. The specification does not demonstrate that the applicant has made an invention which achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an energy saving pressure regulator” as well as “an energy-saving control loop” where the Examiner is unclear what structure the Applicant is attempting to claim. A review of the specification shows reference number 40 in Figure 1 as the claimed component. However, the drawings provide no specific structure. A further review of the specification (Page 11 Line 23 through Page 12 Line 8 and Page 13 Line 26 through Page 14 Line 8) details that the energy saving pressure modulator can increase the driving pressure. The Examiner is unclear what this device is structurally, is it a controller, a valve system, some other fluid passageway, etc. One of ordinary skill in the art would not be able to understand what the Applicant is claiming when reading the claims in light of the submitted specification therefore leading to confusion. Furthermore, the Examiner is unable to interpret the Applicant’s desired structure to a point where examination can take place. 
Claim 1 recites “a pressure regulator/distributor” where the Examiner is unclear what structure the Applicant is attempting to claim. A review of the specification shows reference number 60 in Figure 1, however there is no specific structure shown or described in the written specification to perform the regulation or distribution of pressure. Applicant’s specification on Page 10 Lines 13-15 provide the function of adjusting the pressure of the driving gas and output the driving gas. A person of ordinary skill in the art would not understand the structure required of the claimed limitation because a myriad of things can control the pressure of a gas system  such as valves, throats, controllers, etc. Furthermore, the Examiner is unable to interpret the Applicant’s desired structure to a point where examination can take place.
Claim 9 recites “a vacuum micro-regulator” where the Examiner is unclear what structure the Applicant is attempting to claim. A review of the specification shows the reference number 32 in Figure 1, however there is no specific structure shown or described in the written specification to perform the required actions of the vacuum micro regulator. Applicant’s specification on Page 14 Lines 5-7 state the function of balancing the pressure between the gas and driving module. A person of ordinary skill in the art would not understand the structure required of the claimed limitation because the physical aspect of balancing two sides of a pressure system can be accomplished in a myriad of ways with different numerous components. Additionally, the specification does not provide any specific insight on what constitutes a balanced relationship. Furthermore, the Examiner is unable to interpret the Applicant’s desired structure to a point where examination can take place.
Claims 2-8 are rejected for being dependent from an indefinite and unclear claim. 

Claim Interpretation
The Examiner has performed a prior art search using the broadest reasonable interpretation of claims as best understood by the Examiner. There has been prior art previously cited and explained in detail in the Non-Final Office Action dated 05/26/2022. The detailed explanations of the Malone (US 3441045), Terp (US 3367255), and Nasato (US 2017/0072360) references are still found to read on the broadest reasonable interpretations of the claim as currently set forth (Please refer back to the Non-Final Office Action of 05/26/2022 for a detailed review). Furthermore, additional search has returned the Linscheid reference (US 4285466) that discloses the mixing of high and low pressures from a jet engine. The Linscheid reference will be generally mapped to claim 1 below:
Linscheid teaches a pressure mixing apparatus using the outlet gas of a jet engine where this outlet gas is being viewed as tail gas. Linscheid discloses a gas distribution tube connected to the tail gas inlet to receive the gas (Figure 1, tube 16); a flow stabilizer, connected to the gas distribution tube o receive the gas and control a flow rate of the gas outputted from the flow stabilizer (Broadest reasonable interpretation of the check valve 24); an eductor, connected to the flow stabilizer and the tail gas exhausting outlet (Eductor at 26),where the eductor receives the gas and conveys the gas into the tail gas exhausting outlet (Outlet from 26 downline to 14); a driving gas tube, connected to the driving gas supplying end to receive the driving gas (Driving gas lines 20). The claims at this point are without proper written description and are unclear to the Examiner to the point where even the broadest reasonable interpretation would be inadequate to conductor a proper review and rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection applied based on the amendments submitted alongside the arguments on 07/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746